Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a speaker for a portable electronic product, such as mobile phone, comprises a frame surrounded and formed by side walls, and a vibrating system fixed on the frame and two conductive terminals fixed on opposite side walls of the frame. The independent claim 1, identifies a uniquely distinct feature of “….each of the conductive terminals includes a soldering sheet embedded in the side walls, an extending arm bending by the soldering sheet towards a direction away from the vibrating diaphragm and extending outwards the side wall, a connecting arm bending and extending from the extending arm and arranged on opposite to the soldering sheet, an elastic arm extending from the connecting arm along the side wall, and a contacting hook bending and extending from the elastic arm, wherein the extending arm is located on the soldering sheet at the side away from the voice coil and at the end close to the contacting hook.” XU (US20150201256) teaches on Figures 4-5 and [0018]-[0019], each of the contacts 16 of the micro-speaker is made by stamping and bending a metal plate. The contact 16 includes a base plate 164, a first connecting plate 163 extending upward from one end of the base plate 164, a second connecting plate 165 extending upward from another end of the base plate 164 and parallel to the first connecting plate 163, an elastic arm 166 extending obliquely from a side of the base plate 164, and a contact tip 167 extending obliquely from an end of the elastic arm 166. The elastic arm 166 is located between the two ends of the base plate 164. The first connecting plate . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.